Title: To George Washington from Moses Rawlings, 2 December 1781
From: Rawlings, Moses
To: Washington, George


                        
                            Sir
                            Frederick Town the 2nd December 1781
                        
                        I have the honour to inform your excellency That there is at this place about 1800 prisoners of war taken at
                            York Town. ever since their Arrival here they have made it a point to be very Insolent to the Citizens and guards by which
                            Means one or two of them has been put to the bayonet. At which the brittish officers are become are become Very Clamorous
                            and want redress, but as the nature of the Case wants none, we have thought proper to give none untill your Excellency’s
                            pleasure be known Relative to it. 
                        I inform’d the Officers this morning that unless their men behav’d better than they have done hitherto, that
                            we should Continue to punish them Agreeable to Offences—I hope your Excellency will drop me a few lines directing me in
                            what manner to proceed in future with them for the like behavour. Rougues thieves Rebels and every
                            abusive language that their haughty minds Can suggest do they exercise Every day on the Militia that compose this guard. I
                            beg leave to Congratulate your Excellency On the Reduction of York. Your Excellency will be pleased to accept my most
                            respectfull Compliments. And I have the honour to be Sir with the highest esteem & respect yur
                            Excellency’s Most Obligd & most humble Servant
                        
                             Moses Rawlings 
                            Comsry of Prisoners
                            State Mary Land

                        
                    